FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREW CALVIN COLEY,                             No. 09-17114

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00934-PMP-
                                                 GWF
  v.

CASIM, Doctor, Lancaster State Prison;           MEMORANDUM *
TRAQUINA, Doctor, Solano State Prison,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                      Philip M. Pro, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       California state prisoner Andrew Calvin Coley appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and may affirm on any ground supported by the record, Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Coley failed

to raise a genuine dispute of material fact as to whether defendants consciously

disregarded a risk to Coley’s health by failing to provide an adequate diet for his

colitis or delaying diagnostic tests that ruled out a more serious illness. See

Toguchi, 391 F.3d at 1058 (prison officials are deliberately indifferent only if they

know of and disregard an excessive risk of serious harm to inmate health). Coley’s

disagreement with defendants’ medical opinion as to his diagnosis or course of

treatment is not sufficient to constitute deliberate indifference. See id.

      The district court’s failure to rule on Coley’s motions to compel further

discovery to oppose one of the defendant’s motion for summary judgment is not

grounds for reversal because Coley failed to show how additional discovery would

have precluded summary judgment. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d

1151, 1161 n.6 (9th Cir. 2001) (to obtain discovery pending summary judgment,

movant must have diligently pursued discovery and show how additional discovery

would preclude summary judgment); Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir.




                                           2                                      09-17114
1998) (motion to compel discovery to oppose summary judgment on which the

district court failed to rule is reviewed de novo).

      Coley’s remaining contentions, including those concerning alleged due

process violations, are unpersuasive.

      Coley’s requests for miscellaneous relief, including concerning access to the

law library, are denied.

      AFFIRMED.




                                           3                                 09-17114